Citation Nr: 0828442	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-24 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a timely notice of disagreement was filed as to 
an April 19, 2005, rating decision.  

2.  Entitlement to an effective date earlier than June 19, 
2006 for the grant of service connection for degenerative 
arthritis of the right hip.  

3.  Entitlement to an effective date earlier than June 19, 
2006 for the grant of service connection for degenerative 
arthritis of the left hip.  

4.  Entitlement to an effective date earlier than June 19, 
2006 for the grant of service connection for chronic low back 
pain with L4-5 anterolisthesis and posterior element 
arthritis.  

5.  Entitlement to an effective date earlier than June 19, 
2006 for the grant of service connection for post-traumatic 
arthritis of the left ankle.  

6.  Entitlement to an effective date earlier than June 19, 
2006 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

7.  Entitlement to an effective date earlier than June 19, 
2006, for the grant of eligibility for Dependents' 
Educational Assistance (DEA) under Chapter 35, 38 U.S.C.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
December 1946.  

These matters come to the Board of Veterans' Appeals (Board) 
following September 2006, May 2007, and August 2007 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The veteran requested a formal 
hearing before RO personnel but subsequently elected an 
informal conference in lieu of a formal hearing.  

In June 2008, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance the appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).  


FINDINGS OF FACT

1.  In an April 19, 2005, rating decision, the RO granted 
service connection for hypertension, for coronary artery 
disease (status post coronary artery bypass), and for 
residual scar in the upper left thigh; the RO denied service 
connection for rheumatic joints of the feet, for arthritis of 
the knees, for degenerative changes of the hips, for lumbar 
spine disc degeneration at L1-2 and L4-5, for chronic 
bursitis of the shoulders, for impetigo, for pellagra, for 
presumptive conditions related to the veteran's prisoner-of-
war experience, and for carpal tunnel syndrome of the wrists.  

2.  Notice of the RO's April 19, 2005, decision was mailed by 
the RO to the veteran on April 27, 2005; the notice informed 
the veteran of his appellate rights.  

3.  A written communication from the veteran dated May 7, 
2005, expressing disagreement with the RO's April 19, 2005 
rating decision was submitted by the veteran's representative 
to the RO in Denver, Colorado and received on May 15, 2006.  

4.  The April 19, 2005 rating decision which denied the 
veteran's claims for service connection for degenerative 
changes of the hips and for lumbar spine disc degeneration at 
L1-2 and L4-5 is final.  

5.  New and material evidence sufficient to reopen the claims 
for degenerative changes of the hips and for lumbar spine 
disc degeneration at L1-2 and L4-5 was not received prior to 
June 19, 2006.  

6.  The veteran's May 7, 2005 written communication received 
by the Denver VARO on May 15, 2006, constitutes an informal 
claim for a TDIU; an informal claim for service connection 
for a left ankle disability was received on June 19, 2006.  

7.  The RO ultimately granted service connection for post-
traumatic arthritis of the left ankle as well as granted a 
TDIU and eligibility for DEA; the awards were effective June 
19, 2006.  

8.  Prior to June 19, 2006 there was no information or 
evidence that could be construed as an informal claim 
pursuant to which benefits for post-traumatic arthritis of 
the left ankle could have been granted.  

9.  Entitlement to a TDIU was not shown prior to June 19, 
2006.  

10.  The veteran was found to have a permanent and total 
disability rating no earlier than June 19, 2006.  


CONCLUSIONS OF LAW

1.  The veteran did not file a timely notice of disagreement 
with the April 19, 2005 rating decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301, 
20.302, 20.305, 20.306 (2007).

2.  An effective date earlier than June 19, 2006 for the 
grant of service connection for degenerative arthritis of the 
right hip is not warranted.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).

3.  An effective date earlier than June 19, 2006 for the 
grant of service connection for degenerative arthritis of the 
left hip is not warranted.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).

4.  An effective date earlier than June 19, 2006 for the 
grant of service connection for chronic low back pain with 
L4-5 anterolisthesis and posterior element arthritis is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2007).

5.  An effective date earlier than June 19, 2006 for the 
grant of service connection for post-traumatic arthritis of 
the left ankle is not warranted.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).

6.  An effective date earlier than June 19, 2006, for the 
grant of a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.16 
(2007).

7.  An effective date earlier than June 19, 2006, for the 
award of Dependents' Educational Assistance under Chapter 35, 
38 U.S.C., is not warranted.  38 U.S.C.A. §§ 3501, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.807 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

With respect to the present facts and the veteran's appeal of 
the effective dates assigned for the grants of service 
connection, the Board notes that, for example, if the veteran 
files a claim for service connection for a disability, the 
claim is granted, and he files a notice of disagreement with 
respect to the rating assigned and/or effective date of the 
award-thereby initiating the appellate process-more 
detailed notice obligations arise, the requirements of which 
are set forth in sections 38 U.S.C.A. §§ 7105(d), 5103A, and 
5104(a).  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Court in Dunlap also held that if a claim for service 
connection is granted after the VCAA's enactment, VA remains 
obligated to provide notice to the veteran as it relates to 
disability rating and effective date elements, if such notice 
was not provided prior to the claim being substantiated.  
Dunlap, 21 Vet. App. at 116.  Notwithstanding that fact, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
(disability rating and effective date) elements.  Id. at 119; 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In this instance, the Board's review of the evidence reflects 
that in August 2006, prior to the May 2007 and August 2007 
rating decisions that assigned June 19, 2006 as the effective 
date for the grant of benefits, the veteran was provided 
notice as it relates to disability rating and effective date 
elements.  With regard to the more detailed notice 
requirements in 38 U.S.C.A. §§ 7105(d) and 5103A, the veteran 
was notified in June 2007 and August 2007 that his claims for 
degenerative arthritis of the right hip, for degenerative 
arthritis of the left hip, for chronic low back pain with L4-
5 anterolisthesis and posterior element arthritis, for post-
traumatic arthritis of the left ankle, for a TDIU, and for 
eligibility for DEA had been granted.  Each notice award 
letter included a copy of the relevant RO rating decision.  
In the May 2007 and August 2007 rating decisions, the veteran 
was informed of the evidence the RO had considered and its 
reasons for assigning June 19, 2006 as an effective date for 
the awards granted.  In October 2007, the RO issued the 
veteran a statement of the case.  The statement of the case 
apprised the veteran of the relevant criteria associated with 
his claims for earlier effective dates, and again provided 
the reasons for the RO's assignment of June 19, 2006 as the 
effective date for the veteran's awards.  Consequently, the 
Board finds the more detailed notice requirements set forth 
in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  

Nothing about the evidence or response to any notification 
suggests that the claims for earlier effective dates must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  The Board also notes that during the course of this 
appeal, the veteran has been invited to submit evidence in 
support of his claims for earlier effective dates and has 
also been notified of the evidence VA will obtain on his 
behalf.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims for 
earlier effective dates on appeal.  Identified medical 
records have been obtained and associated with the claims 
file and the veteran has submitted evidence in support of his 
claims.  Neither the veteran nor his representative has 
otherwise alleged that there are any outstanding medical 
records probative of the veteran's claims for earlier 
effective dates that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

With respect to the issue of whether the veteran filed a 
timely notice of disagreement with an April 19, 2005 rating 
decision, the Board notes that in a September 2006 letter, 
the veteran was notified why his notice of disagreement had 
been found untimely.  The veteran's sole argument with 
respect to his claim is that a written communication 
expressing disagreement with the April 19, 2005 rating 
decision was sent to his representative who allegedly did 
timely submit the notice of disagreement to the RO.  The 
Board notes that in an August 2007 statement of the case, the 
RO provided the veteran with the governing regulation 
defining a notice of disagreement, 38 C.F.R. § 20.201 (2007).  
The RO also discussed why it had found the veteran's notice 
of disagreement untimely.  The veteran has been given an 
opportunity to submit additional evidence and argument with 
respect to his claim and the RO has investigated the 
veteran's allegations surrounding the events of the filing of 
his notice of disagreement.  

Therefore, under these facts, the Board finds that any 
additional duty to notify and assist the veteran with respect 
to his claim concerning the timeliness of his notice of 
disagreement is not warranted.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).  

	(CONTINUED ON NEXT PAGE)



II. Analysis

A. Timeliness of Notice of Disagreement

A notice of disagreement (NOD) must express disagreement with 
a determination of the agency of original jurisdiction and 
express a desire to contest the result and must be filed in 
writing by the claimant with the RO within one year after the 
date of mailing of notice of the RO decision.  See 38 C.F.R. 
§§ 20.201, 20.302; Gallegos v. Principi, 283 F. 3d 1309 (Fed. 
Cir. 2002) (the language of 38 C.F.R. § 20.201 properly 
implemented 38 U.S.C. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task); Gallegos v. Principi, 
16 Vet. App. 551 (2003) (per curiam).  An NOD may be filed by 
the claimant or his authorized representative.  

In an April 19, 2005 rating decision, the Chicago VARO 
granted service connection for hypertension, for coronary 
artery disease (status post coronary artery bypass), and for 
residual scar in the upper left thigh; the Chicago VARO 
denied service connection for rheumatic joints of the feet, 
for arthritis of the knees, for degenerative changes of the 
hips, for lumbar spine disc degeneration at L1-2 and L4-5, 
for chronic bursitis of the shoulders, for impetigo, for 
pellagra, for presumptive conditions related to the veteran's 
prisoner-of-war (P. O. W.) experience, and for carpal tunnel 
syndrome of the wrists.  

Notice of the April 19, 2005 decision was mailed by the 
Chicago VARO to the veteran on April 27, 2005; the notice 
informed the veteran of his appellate rights.  At the time of 
receipt of the notification, the veteran was unrepresented.  
The veteran has reported that upon receiving notification of 
the April 19, 2005 rating decision, he submitted a written 
communication (statement) to R. M. T., a representative in 
Colorado associated with the American Ex-Prisoners of War, 
expressing disagreement with the RO's determination.  The 
veteran contends that his written communication (or NOD) was 
submitted by R. M. T. to the Denver VARO within one year of 
the notice of the April 19, 2005 rating decision.  
Furthermore, the veteran has alleged that he was in contact 
with R. M. T. during this period and was told by him that the 
Denver VARO was handling his appeal. 

A review of the claims file reflects a written communication 
from the veteran to R. M. T. expressing disagreement with the 
April 19, 2005 rating decision.  The communication is dated 
May 7, 2005.  While the communication does not reflect an RO 
"date received" stamp, it does reflect the apparent 
signature of an employee of the Denver VARO and a handwritten 
note that the document was received by the Denver VARO on May 
15, 2006.  Furthermore, the same signature and date received 
are associated with a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) appointing 
the American Ex-Prisoners of War as the veteran's 
representative.  The VA Form 21-22 was signed by the veteran 
on May 9, 2005.  

Also of record is a copy of a Routing and Transmittal Slip 
(RTS), dated May 15, 2006, sent by P. D. T., an employee of 
the Denver VARO, to R. T., the P. O. W. coordinator at the 
Chicago VARO.  The RTS notes that the veteran's May 7, 2005 
written communication had been given to P. D. T., the Denver 
VARO employee, by R. M. T., the veteran's representative in 
Colorado, on May 15, 2006.  The document was being forwarded 
to R. T., the Chicago VARO P. O. W. coordinator, for 
appropriate action as the veteran's claims file was 
reportedly at the Chicago VARO.  The RTS and the veteran's 
May 7, 2005 written communication were received by R. T. on 
June 13, 2006.  

During an informal hearing conference in August 2007, the 
veteran was noted to state that he would obtain an affidavit 
from R. M. T. regarding the filing of his NOD with the Denver 
VARO.  In an August 2007 Report of Contact (VA Form 119), P. 
D. T. was noted to state that he had spoken with R. M. T. 
between May 2005 and May 2006 but it had not been about the 
veteran's appeal or any other matter concerning the veteran.  
In a September 2007 statement, the veteran notified the RO 
that no affidavit was forthcoming as R. M. T. had passed away 
in January 2007.  

Initially, the Board notes that the veteran filed his 
original application for benefits (VA Form 21-526) with the 
Chicago VARO in September 2004.  Under 38 C.F.R. § 20.300 
(2007), a notice of disagreement must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed.  In the 
April 27, 2005 notice sent to the veteran from the Chicago 
VARO, the veteran was notified of the following, 

If you do not agree with our decision, you should 
write and tell us why.  You have one year from 
the date of this letter to appeal the decision.  
The enclosed VA Form 4107, "Your Rights to 
Appeal Our Decision," explains your right to 
appeal.  

Thus, it is clear from the record that the veteran was 
notified that it was necessary to file any NOD with the 
Chicago VARO.  While the veteran did not file his NOD with 
the appropriate regional office, notwithstanding that fact, 
the evidence reflects that the veteran's NOD submitted to the 
Denver VARO was untimely.  Here, the Board has considered the 
veteran's contentions regarding his communications with R. M. 
T. and that he had been told that his appeal was being 
handled by the Denver VARO.  While the veteran may have been 
told by R. M. T., his representative in Colorado, that his 
NOD had been submitted to the Denver VARO, the evidence of 
record shows that the veteran's NOD was received by the 
Denver VARO on May 15, 2006 and not within one year of the 
notice of the April 19, 2005 rating decision.  As noted 
above, R. M. T. is not available to provide evidence with 
respect to the filing of the veteran's appeal.  In August 
2007, P. D. T., the Denver VARO employee, reported that he 
did have contact with R. M. T. between May 2005 and May 2006, 
but at no time was the veteran's appeal discussed or any 
other matter concerning the veteran.  No other evidence of 
record rebuts or contradicts the statement of P. D. T. 
regarding his contact with R. M. T.  

Thus, the weight of the competent evidence is against a 
finding that the veteran's May 7, 2005 written communication, 
which expresses disagreement with the April 19, 2005 
decision, was timely filed.  In so finding, the Board has 
also considered the presumption that the veteran's NOD was 
mailed five days (excluding Saturdays, Sundays and legal 
holidays) prior to the date of receipt by VA, in the absence 
of evidence of a postmark.  See 38 C.F.R. §§ 20.305(a), 
20.306 (2007).  Even with the benefit of the "mailbox rule," 
the veteran's NOD cannot be presumed to have been mailed 
within one year from April 27, 2005, the date the RO mailed 
notice of the April 19, 2005 rating decision.  Furthermore, 
there is no other written communication within one year of 
the date of notice of the April 19, 2005 rating decision that 
could be construed as an NOD.  

Therefore, following its consideration of the veteran's 
contentions as well as the evidence of record, the Board 
finds that a timely notice of disagreement was not submitted 
with the April 19, 2005 rating; thus, the claim is denied.  

B. Earlier Effective Date 

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Furthermore, the effective date 
for a reopened claim, after a final disallowance, shall be 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p). "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

The Board notes that during the pendency of the veteran's 
appeal VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii), noted above, as new paragraph (q)(2).  
Otherwise, there are no substantive changes to 38 C.F.R. 
§ 3.400(q) that have an effect on the veteran's pending 
claims.

1. Service Connection

The veteran is seeking an earlier effective date for the 
awards of service connection for degenerative arthritis of 
the right hip, for degenerative arthritis of the left hip, 
for chronic low back pain with L4-5 anterolisthesis and 
posterior element arthritis, and for post-traumatic arthritis 
of the left ankle.  He essentially contends that the 
effective date of those awards should be the date when his 
original application for benefits was received on September 
28, 2004.  

As noted above, in an April 19, 2005 rating decision, the RO 
denied service connection for, among other things, 
degenerative changes of the hips and for lumbar spine disc 
degeneration at L1-2 and L4-5.  The veteran failed to submit 
a timely NOD following the RO's notice to the veteran of the 
April 19, 2005 rating decision.  Hence, the April 19, 2005 RO 
decision that denied, in part, service connection for 
degenerative changes of the hips and for lumbar spine disc 
degeneration at L1-2 and L4-5 is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

It is well established that the effective date for a reopened 
claim, after a final disallowance, shall be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2006).  See 
also Nelson v. Principi, 18 Vet. App. 407, 409 (2004) (Once 
reopened, the effective date may not be earlier than the date 
of receipt of the application to reopen.); Lapier v. Brown, 
5 Vet. App. 215, 216-217 (1993) (an award granted on a 
reopened claim may not be made effective prior to the date of 
receipt of the reopened claim).  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In the above noted May 7, 2005 communication from the veteran 
to his representative, the veteran made arguments concerning 
his bilateral hip disability and low back disability.  The 
veteran's statement was received by the Denver VARO on May 
15, 2006.  As such, the Board accepts the date the veteran's 
May 7, 2005 communication was received, May 15, 2006, as the 
date the veteran filed petitions to reopen those claims for 
service connection for bilateral hip disability and for low 
back disability.  On June 19, 2006, the RO received a written 
communication from the veteran in which he made additional 
arguments concerning his bilateral hips and low back.  The 
written communication also raised for the first time the 
veteran's claim for service connection for left ankle 
disability.  

The RO ultimately granted service connection for degenerative 
arthritis of the right hip, for degenerative arthritis of the 
left hip, for chronic low back pain with L4-5 anterolisthesis 
and posterior element arthritis, and for post-traumatic 
arthritis of the left ankle.  The awards were effective June 
19, 2006; the date the RO determined the veteran's claims 
were received.  As noted above, only the veteran's informal 
claim for service connection for a left ankle disability was 
received on June 19, 2006.  The veteran's petitions to reopen 
his claims for service connection for bilateral hip 
disability and for low back disability were received on May 
15, 2006.  

Notwithstanding that the Board has determined the veteran's 
claims for bilateral hip disability and for low back 
disability were first received on May 15, 2006, as noted 
above, the effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

In this case, the Board does not find there is a basis in the 
record between the April 19, 2005 final rating decision and 
the June 19, 2006, effective date assigned by the Chicago 
VARO to reopen the veteran's claims for service connection 
for degenerative arthritis of the right hip, for degenerative 
arthritis of the left hip, and for chronic low back pain with 
L4-5 anterolisthesis and posterior element arthritis.  

Here, following the April 19, 2005 final rating decision, the 
veteran submitted additional argument and correspondence.  
However, where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Voracek v. Nicholson, 421 F.3d 1299 
(Fed. Cir. 2005) (New and material evidence is required to be 
something other than the veteran's own statement); see also 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

The veteran has also submitted additional medical evidence in 
the form of treatment records from Resurrection Memorial 
Hospital.  It is not readily apparent to the Board when the 
medical records were actually received.  A cover letter 
submitted with the medical records is dated June 4, 2006 and 
is addressed to P. D. T., the Denver VARO employee.  The 
records were received by the Chicago VARO on June 19, 2006.  
Notwithstanding the date the medical records were received, 
the Board does not find the medical records to be material 
evidence sufficient to reopen the veteran's claims for 
service connection for degenerative arthritis of the right 
hip, for degenerative arthritis of the left hip, and for 
chronic low back pain with L4-5 anterolisthesis and posterior 
element arthritis.  In this case, the medical records do not 
relate to an unestablished fact necessary to substantiate the 
veteran's claims.  The Board finds the medical records to be 
cumulative of the evidence of record at the time of the 
previous final April 19, 2005 rating decision, in that they 
reflect continued treatment for orthopedic disabilities as 
well as a right upper extremity hematoma.  As such, the 
medical records do not raise a reasonable possibility of 
substantiating the veteran's claims for service connection 
with respect to his hip and his low back claims.  38 C.F.R. § 
3.156(a).  

The Board also notes, as noted above, that the veteran's 
claim for service connection for left ankle disability was 
initially received on June 19, 2006.  The record does not 
reflect information or evidence prior to June 19, 2006 that 
could be construed as a claim pursuant to which benefits for 
service connection for post-traumatic arthritis of the left 
ankle could be granted.  

Thus, while the veteran contends that the effective dates for 
the grants of service connection for degenerative arthritis 
of the right hip, for degenerative arthritis of the left hip, 
for chronic low back pain with L4-5 anterolisthesis and 
posterior element arthritis, and for post-traumatic arthritis 
of the left ankle should be earlier than June 19, 2006, the 
Board finds the record presents no evidentiary basis for the 
assignment of earlier effective dates.  The governing legal 
authority is clear and specific, and VA is bound by it.  
Here, the record does not reflect any evidence prior to June 
19, 2006 sufficient to reopen the veteran's claims for 
service connection for degenerative arthritis of the right 
hip, for degenerative arthritis of the left hip, or for 
chronic low back pain with L4-5 anterolisthesis and posterior 
element arthritis.  38 C.F.R. § 3.400(q)(1)(ii), (r).  
Furthermore, the veteran's initial claim for service 
connection for post-traumatic arthritis of the left ankle was 
received on June 19, 2006.  

Additionally, in reviewing the record on appeal, it appears 
that the veteran has disagreed with the effective date of his 
combined disability rating of 70 percent.  In doing so, the 
veteran appears to argue that the effective dates should be 
earlier for the assigned disability ratings for service-
connected degenerative arthritis of the right hip, for 
degenerative arthritis of the left hip, for chronic low back 
pain with L4-5 anterolisthesis and posterior element 
arthritis, and for post-traumatic arthritis of the left 
ankle.  The Board notes that the effective date for the 
initial rating assigned following the grant of service 
connection can be no earlier than the effective date of that 
grant of service connection.  Thus, the RO has liberally 
interpreted the veteran's arguments to allow for the greatest 
benefit to the veteran and adjudicated the issues with 
respect to earlier effective dates for the grants of service 
connection for hip, for low back, and for left ankle 
disabilities accordingly.  

Therefore, the Board finds that effective dates earlier than 
June 19, 2006 for the grants of service connection for 
degenerative arthritis of the right hip, for degenerative 
arthritis of the left hip, for chronic low back pain with L4-
5 anterolisthesis and posterior element arthritis, and for 
post-traumatic arthritis of the left ankle are not warranted.  

2. TDIU and Chapter 35 benefits

The veteran is seeking an earlier effective date for the 
award of a TDIU and Chapter 35 benefits.  He essentially 
contends that the effective dates of those awards should be 
the date when his original application for benefits was 
received on September 28, 2004.  

The Board notes that TDIU is "an alternate way to obtain a 
total disability rating without being rated 100 percent 
disabled under the rating schedule."  Norris v. West, 12 
Vet. App. 413, 421 (1999).  In essence, a TDIU claim is an 
increased rating claim.  Id.  Accordingly, under 38 C.F.R. 
§ 3.155(c), a separate formal claim for TDIU is not necessary 
once a claim for an increased rating has been filed.  In 
these circumstances, VA must accept an informal request for 
TDIU as a claim.  Thus, any evidence in the claims file or 
under VA control submitted subsequent to the original 
increased rating claim that indicates that there is "current 
service-connected unemployability" requires adjudication of 
the "reasonably raised" claim for TDIU.  Id.; see also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (Where a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied with respect to a TDIU.)  

VA's General Counsel has interpreted the Roberson decision as 
indicating that a claimant does not have to prove that he or 
she is 100 percent unemployable to establish an inability to 
maintain a substantially gainful occupation as required for a 
TDIU award pursuant to 38 C.F.R. § 3.340(a).  See VAOPGCPREC 
12-2001 (July 6, 2001).  Under 38 C.F.R. § 3.340(a), a total 
disability exists if there is impairment sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Moreover, while the term 
"substantially gainful occupation" is not defined by 
regulation, the Court has interpreted the term, as used in 
38 C.F.R. § 4.16(b), as referring "at a minimum, the ability 
to earn a living wage."  Bowling v. Principi, 15 Vet. App. 
1,7 (2001).  Additionally, a claimant is not engaged in a 
substantially gainful occupation if his annual income is 
below the poverty threshold for one person.  Id.  A 
determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that 
person's abilities and his employment history.  See Faust v. 
West, 13 Vet. App. 342, 355 (2000), citing Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

The veteran filed his initial application for benefits on 
September 28, 2004.  In the April 19, 2005 rating decision, 
the RO granted service connection for hypertension, rated as 
10 percent disabling; for coronary artery disease (status 
post coronary artery bypass), rated as 30 percent disabling; 
and for residual scar in the upper left thigh, rated as 
noncompensable.  The veteran's combined disability evaluation 
for his service-connected disabilities was 40 percent 
effective October 7, 2004.  As noted above, on May 15, 2006, 
the veteran's May 7, 2005 written communication was received 
by the Denver VARO.  In that communication, the veteran 
contended that he was totally disabled and unemployable.  As 
such, the Board accepts the date of receipt of the veteran's 
May 7, 2005 communication, May 15, 2006, as an informal claim 
for a TDIU.  Otherwise, it is clear that there is no earlier 
application or other correspondence that may be considered a 
claim for a TDIU prior to the May 15, 2006 receipt of such 
claim.  (A formal application for a TDIU (VA Form 21-8940) 
was filed in August 2007.)

The RO has assigned an effective date of June 19, 2006 for 
the award of TDIU.  The effective date was assigned in part 
as a result of the veteran's combined disability rating of 70 
percent, which became effective June 19, 2006.  Furthermore, 
the RO determined that the veteran's bilateral hips, low 
back, and left ankle (found to be service-connected 
disabilities effective June 19, 2006) rendered him 
unemployable.  As indicated above, the veteran's claims for 
service connection for bilateral hip disability and for low 
back disability were previously considered and denied by the 
RO in an April 19, 2005 rating decision.  As the veteran did 
not timely appeal that decision it is final based on the 
evidence of record.  Thus, at the time of his informal claim 
for a TDIU on May 15, 2006, the veteran was service connected 
for hypertension, for coronary artery disease, and for a scar 
of the upper left thigh with a combined disability rating of 
40 percent.  

Here, the Board's review of evidence between the May 15, 2006 
informal claim and June 19, 2006 does not reveal any 
competent medical opinion, nor is it otherwise factually 
ascertainable, that the veteran was unemployable due to his 
service-connected disabilities of hypertension, coronary 
artery disease, and/or scar of the upper left thigh.  
Furthermore, the Board finds a lack of persuasive clinical 
findings that the veteran's service-connected disabilities at 
the time of his informal claim for a TDIU, as compared to any 
nonservice-connected disabilities, were of such severity as 
to render the veteran unemployable.  The Board also finds 
persuasive a report of October 2004 VA Prisoner-of-War 
protocol examination in which the examiner noted that the 
veteran was limited with activities due to his orthopedic 
disabilities and not by any cardiac symptoms.  Otherwise, the 
veteran's blood pressure was reportedly well controlled on 
medication and there was no disabling effects of the scar of 
the upper left thigh.  Additionally, private treatment 
records associated with the claims file prior to June 19, 
2006, do not suggest an inability to perform substantially 
gainful employment of some kind, and no treating physician 
concluded that the veteran was unable to work due to his 
hypertension, coronary artery disease, and/or scar of the 
upper left thigh.  

Therefore, while the veteran contends that the effective date 
for the grant of a TDIU should be earlier than June 19, 2006, 
the Board finds that there is no evidentiary basis for the 
assignment of an effective date for the award prior to that 
date.  In short, entitlement to a TDIU due to service-
connected disabilities prior to June 19, 2006 was not shown 
by the evidence prior to that date.  

Additionally, the Board notes that with respect to 
Dependent's Educational Assistance under Chapter 35, 
38 U.S.C., one of the criteria necessary to establish the 
benefit is that the veteran have a permanent and total 
service-connected disability.  See 38 U.S.C.A. § 3501 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.807 (2007).  Here, the 
evidence reflects that the veteran was first awarded a 
permanent and total disability rating on June 19, 2006, the 
effective date of his grant of a TDIU.  Therefore, as June 
19, 2006, is the date the veteran was first shown to have a 
permanent and total service-connected disability (TDIU), the 
Board must conclude that the record presents no basis for 
assignment of an effective date earlier than June 19, 2006, 
for the award of Dependent's Educational Assistance.  

In conclusion, while the veteran contends that the effective 
date should be earlier than June 19, 2006, for both the grant 
of a TDIU and for the grant of Dependent's Educational 
Assistance, the Board does not otherwise find any evidentiary 
basis for the assignment of an effective date prior to June 
19, 2006 under any other provision of law.  As noted above, 
the governing legal authority is clear and specific, and VA 
is bound by it.  Thus, the claims are denied.  

	(CONTINUED ON NEXT PAGE)















ORDER

A notice of disagreement with the April 19, 2005, rating 
decision was not timely filed; the appeal as to this issue is 
denied.  

An effective date prior to June 19, 2006, for the grant of 
service connection for degenerative arthritis of the right 
hip, is denied.  

An effective date prior to June 19, 2006, for the grant of 
service connection for degenerative arthritis of the left 
hip, is denied.  

An effective date prior to June 19, 2006, for the grant of 
service connection for chronic low back pain with L4-5 
anterolisthesis and posterior element arthritis, is denied.  

An effective date prior to June 19, 2006, for the grant of 
service connection for post-traumatic arthritis of the left 
ankle, is denied.  

An effective date prior to June 19, 2006, for the grant of a 
TDIU is denied.  

An effective date earlier than June 19, 2006, for the grant 
of eligibility of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C., is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


